Whitfield, C.
The testimony in this case is vague and inconclusive to the last degree. The prosecutrix contradicts herself on one of the most vital points. In this extremely close case on the facts, the court permitted some half dozen witnesses to testify to what prosecutrix told them about all the details of the alleged offense, and all about the locality where the offense was alleged to have been com*799mitted — the condition of the ground and other things. What these witnesses testified to was nothing that they had any personal knowledge of; but the prosecutrix took them down to the place where she said the alleged offense occurred, and pointed out to them various objects, footprints in the sand, depression in the earth, cáne trampled down, and grass, and told them, moreover, the details of the alleged offense. This was manifest and fatal error.
Per Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed and cause remanded.
Reversed and remanded.